Citation Nr: 0422523	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-34 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, claimed as post-concussion brain syndrome.

2.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected residuals of a 
head injury (claimed as post-concussion brain syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1963, and from March 1963 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  (The matter was subsequently transferred 
to the RO in Chicago, Illinois.)  The veteran failed to 
report, without good cause, for a hearing before a member of 
the Board, scheduled in June 2004.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2004).

For good cause shown, namely the veteran's severe financial 
hardship, a motion to advance this case on the Board's docket 
has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

A review of the record indicates that the veteran has claimed 
clear and unmistakable error (CUE) with respect to a November 
1969 rating decision, because the RO at that time did not 
grant service connection and assign a 100 percent disability 
rating for the residuals of a head injury.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a) and 
3.105(a) (2003).  The Board observes, however, that at the 
time of this rating decision, the veteran had not raised such 
claim and the RO did not address that matter in its November 
1969 decision.  A claimant cannot raise an assertion of CUE 
with respect to a rating decision that did not actually 
adjudicate the disability at issue.  The Board observes, 
moreover, that the veteran's CUE claim was addressed in an 
October 2001 rating decision.  In March 2002 the RO sent a 
letter in which the veteran was advised as to the 
evidence/information needed for a successful claim of CUE and 
informed that if the listed criteria were not met the prior 
denial would not be revised absence new and material evidence 
showing CUE.  The veteran did not reference a claim of CUE 
until his VA Form 9, received in December 2003, subsequent to 
the regulatory appeal period to the October 2001 rating 
decision.  The CUE matter is, therefore, not before the Board 
but is instead referred to the RO for appropriate action 
consistent with the procedural history of this case.

This appeal for entitlement to service connection for the 
residuals of a head injury and for headaches is REMANDED to 
the RO via the Appeals Management Center, in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.


REMAND

The veteran claims entitlement to service connection for the 
residuals of a head injury (claimed as post-concussion brain 
syndrome), and for entitlement to service connection for 
headaches, to include as secondary to the service-connected 
residuals of a head injury.  With respect to these matters, 
the Board observes that the veteran's service medical records 
reflect that he sustained two head injuries during his active 
service, first in March 1957 as the result of a motor vehicle 
accident, and then again in approximately October 1960 after 
an altercation.  Relevant service diagnoses, although not 
noted at discharge, included:  a brain concussion; a compound 
fracture of the left zygoma, depressed with nerve 
involvement; post-concussion brain syndrome; and, headaches.  
The veteran states that he continued to have problems after 
service, including headaches.  

Private psychiatric evaluations now of record, dated in 
November 1998 and December 1999, assess varying diagnoses 
with respect to the existence of current neuropsychiatric 
disorders in the veteran's case.  VA examination reports 
dated in May 2000, both psychiatric and neurological, 
declined to fully assess current neuropsychiatric disorders 
pending the veteran's completion of neuropsychiatric testing.  
VA scheduled the veteran for this testing, but he later 
canceled the appointment.  Thus, the veteran's current 
diagnoses, as well as their etiology, remain unclear at this 
time and remand to obtain additional test results and 
examination opinions is warranted.

Moreover, the veteran reports that in 1998, the Social 
Security Administration (SSA) awarded him disability benefits 
for either post-traumatic stress disorder or for post-
concussion brain syndrome.  Although some private psychiatric 
evaluations from the Arizona Department of Economic Security 
are now of record, there is no indication that VA contacted 
the SSA for all such records pertaining to the veteran's 
current disability benefits.  VA must attempt to retrieve 
these records for the pending appeal.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give that evidence the appropriate consideration 
and weight).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  Effective November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, now 
codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the RO must ensure that the 
veteran receives appropriate and complete VCAA notice and 
assistance in this case, prior to any review on appeal by the 
Board.

The Board notes that such VCAA notice and assistance in this 
case will include arranging for the veteran to undergo one or 
more new VA examinations.  With respect to these 
examinations, the veteran is hereby specifically advised that 
VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 (2003) as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to identify (or provide) any 
other evidence that he desires to be 
reviewed in support of his claim, to 
include VA and private medical records, 
as well as lay statements, concerning 
whether the veteran continued to 
experience the residuals of a head 
injury, including headaches, after his 
departure from active service in May 
1969.  To the extent required by law, the 
RO should assist the veteran in obtaining 
any records so identified.

2.  The RO should contact the SSA in 
order to obtain records pertinent to the 
veteran's award of disability benefits, 
especially concerning either post-
traumatic stress syndrome or post-
concussion brain syndrome.  The RO should 
request a copy of all disability 
determination records, as well as the 
medical records relied upon for all such 
determinations.


3.  The RO should schedule the veteran 
for neuropsychiatric testing at a VA 
facility, and send him appropriate notice 
of this appointment.  This written notice 
should include an advisement to the 
veteran of the consequences of not 
reporting for such an examination, as 
addressed at 38 C.F.R. § 3.655(b).  

4.  After completion of the actions 
requested in paragraphs one through three 
of this Remand, and only if the veteran 
reports for the neuropsychiatric testing 
requested in paragraph number four, then 
the RO should forward the entire claims 
file to an appropriate VA physician or 
physicians with the requisite expertise 
to ascertain the nature and etiology of 
all existing neurologic and/or 
psychiatric disabilities.  

a.  The VA physician (or panel) should 
initially review the record to determine 
whether the veteran should undergo any 
additional examination(s) such as 
specialized neurologic or psychiatric 
clinical evaluations.  In doing so, the 
VA physician or panel should particularly 
examine the veteran's service record of 
head injuries sustained in March 1957 and 
around October 1960, private psychiatric 
evaluation reports dated in November 1998 
and December 1999, and the prior VA 
psychiatric and neurological evaluation 
reports from examinations conducted in 
May 2000.  If the VA physician (or panel) 
determines that additional examination is 
necessary, then the RO should schedule 
the veteran for the requested 
examination(s).  



b.  In any case, whether or not 
additional examination is requested (and 
after any such examination is completed), 
the VA physician (or panel) should 
thereafter thoroughly review the entire 
record, to include all new VA examination 
reports of record.  The VA physician (or 
panel) should specifically identify all 
current neurological and psychiatric 
diagnoses in the veteran's case.  

c.  Then, for any disability so 
identified (to include post-concussion 
brain syndrome and headaches, if found), 
the VA physician (or panel) should opine 
as to whether it is more likely than not 
or less likely than not that any such 
disability is related to the veteran's 
period of active service, or to any 
service-connected disability.  The 
physician (or panel) is requested to 
include a discussion as to the 
significance, if any, of the veteran's 
in-service head injuries.  The rationale 
for all opinions should be provided.

5.  The RO should then review the claims 
file to otherwise ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed for these 
claims, consistent with all governing 
legal authority.  The should ensure that 
the veteran has been notified of the 
evidence needed to support his claims, 
what evidence he himself is responsible 
for submitting and what evidence VA has 
already obtained or will obtain on his 
behalf.

6.  When the RO completes the development 
requested above to the extent possible, 
it should then review the case again and 
readjudicate the claims on the basis of 
all additional evidence of record.  If 
the RO cannot grant the benefits sought 
on appeal in their entirety, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


